        Case 2:20-cv-02448-KJN Document 5 Filed 02/03/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    ROBERT SLAVENS,                                  No. 2:20-cv-2448 KJN P
12                       Petitioner,
13           v.                                        ORDER
14    TERRY POWELL, et al.,
15                       Respondents.
16

17          On December 10, 2020, petitioner opened this action by filing a letter requesting that the

18   court “look into” alleged violations of his rights during a criminal prosecution. (ECF No. 1.) On

19   December 17, 2020, the undersigned issued an order granting petitioner thirty days to file a

20   habeas corpus petition pursuant to 28 U.S.C. § 2254 and an application to proceed in forma

21   pauperis. (ECF No. 3.) On December 11, 2020, the Clerk of the Court sent petitioner new case

22   documents and a form regarding consenting or declining to jurisdiction of a United States

23   Magistrate Judge. (ECF No. 2.)

24          Thirty days passed and petitioner did not respond to the December 17, 2020 order.

25   However, on January 25, 2020, petitioner filed a motion for extension of time to file the form

26   regarding consenting or declining to jurisdiction of a United States Magistrate Judge. (ECF No.

27   4.) In this motion, petitioner alleges that Shasta County Jail staff have opened and “molested” his

28   legal mail.
          Case 2:20-cv-02448-KJN Document 5 Filed 02/03/21 Page 2 of 2


 1             Good cause appearing, IT IS HEREBY ORDERED that:

 2             1. The Clerk of the Court is directed to re-serve petitioner with the December 17, 2020

 3                 order, including the form for a habeas corpus petition and application to proceed in

 4                 forma pauperis (ECF No. 3); the Clerk of the Court is directed to re-serve petitioner

 5                 with the new case documents and order regarding consent (ECF No. 2);

 6             2. Petitioner’s motion for an extension of time (ECF No. 4) is granted;

 7             3. Petitioner is granted thirty days from the date of this order to file a habeas corpus

 8                 petition, application to proceed in forma pauperis and consent form.

 9   Dated: February 2, 2021

10

11
     slav2448.36
12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                          2
